Exhibit 99.1 NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements.The unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants.These unaudited interim consolidated financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Rick Johnson, CA Chief Executive Officer Chief Financial Officer Date:August 10, 2011 Page 34 Condensed Consolidated Interim Statements of Financial Position (Canadian Dollars in Thousands - Unaudited) June 30 December 31 January 1 Note (Note 17) (Note 17) Assets Cash and cash equivalents 5 $ $ $ Restricted cash 5 - - Short-term investments 6 - - Accounts receivable Interest receivable on restricted promissory notes Inventories Prepaids Assets related to discontinued operation 8 - - Current assets Mineral properties Investments 9 Restricted promissory notes Deposits for reclamation costs 10 Non-current assets Total assets $ $ $ Liabilities Accounts payable and accrued liabilities $ $ $ Interest payable on royalty obligations Demand loans 11 Liabilities related to discontinued operation 8 - - Other liabilities Current liabilities Finance leases 11 Debenture 11 Royalty obligations Deferred revenue Asset retirement obligations 10 Non-current liabilities Shareholders' equity Share capital Contributed surplus Accumulated deficit ) ) ) Accumulated other comprehensive income 34 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to condensed consolidated interim financial statements. On behalf of the Board: Ted J. Nieman Ronald J. Hicks, CA Chairman Chairman, Audit Committee Page 35 Condensed Consolidated Interim Statements of Income (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended Six Months Ended June 30 June 30 June 30 June 30 Note (Note 17) (Note 17) Revenue $ Mine Operating Costs: Production costs Depreciation and depletion Profit from mining operations General and administrative Finance expense Other expense (income) Loss (gain) on investments - ) Net profit from continuing operations Profit from discontinued operation 8 - - Net profit $ Net earnings per share Basic and diluted 13 From continuing operations $ Net earnings $ Basic Diluted See accompanying notes to condensed consolidated interim financial statements. Condensed Consolidated Interim Statements of Comprehensive Income (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 (Note 17) (Note 17) Net profit $ Other comprehensive loss Gain on available-for-sale securities transferred to profit - - ) - Unrealized loss on available-for-securities ) Other comprehensive loss ) Total comprehensive income $ See accompanying notes to condensed consolidated interim financial statements. Page 36 Condensed Consolidated Interim Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 June 30 June 30 Note (Note 17) (Note 17) Share Capital Balance, beginning of period $ Common shares and warrants, issued for cash 86 8 Other 1 8 Balance, end of period $ Contributed Surplus Balance, beginning of period $ Stock-based compensation Other (1
